TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-14-00279-CV



Appellant, Gulf Coast Coalition of Cities//Cross-Appellant, Railroad Commission of Texas

                                               v.

 Appellee, Railroad Commission of Texas//Cross-Appellee, Gulf Coast Coalition of Cities


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
      NO. D-1-GN-11-003091, HONORABLE GISELA D. TRIANA, JUDGE PRESIDING



                            MEMORANDUM OPINION


              The parties have filed a joint motion requesting that this appeal be dismissed. We

grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1).



                                            _____________________________________________

                                            J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Dismissed on Joint Motion

Filed: June 20, 2014